t c memo united_states tax_court james v melinda s edmiston petitioners v commissioner of internal revenue respondent docket no filed date james v edmiston pro_se margaret s rigg for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the code and rule sec_180 sec_181 and sec_182 1all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioners are entitled to deduct for the year schedule c expenses totaling dollar_figure and whether petitioners are liable for the accuracy-related_penalty under sec_6662 due to negligence or disregard of rules or regulations some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by reference petitioners resided in redwood city california at the time the petition was filed petitioners filed a joint individual_income_tax_return form_1040 for the year attached to the return is a schedule c for edmiston enterprises listing total business_expenses of dollar_figure petitioner melinda s edmiston did not appear at trial and did not sign the stipulation of facts in this case respondent orally moved to dismiss her for failure to properly prosecute her case respondent's motion will be granted 2petitioners' entitlement to the earned_income_credit under sec_32 as well as their liability for the tax on self- employment income under secs and their entitlement to the deduction under sec_164 of one-half the amount if any of any self-employment_tax imposed is dependent upon our resolution of this issue we decide this case based upon the basic principle that the burden of establishing error in the deficiency_notice or establishing claims raised in the petition or at trial rests upon petitioner rule a 290_us_111 apart from the few facts that were stipulated there is no probative evidence in the record almost all of mr edmiston's testimony at trial may be characterized as tax_protester rhetoric he questioned the validity of his joint individual_income_tax_return because of the absence of omb office of management and budget numbers from form_1040 and stated his belief that only federal employees are subject_to federal_income_tax we see no need to address these or similar arguments of petitioner see 737_f2d_1417 5th cir petitioner in response to a question by the court did testify that during the year he was involved in certain business ventures he testified that he was selling land in la for a company named eic and doing undercover work for banks petitioner further testified that he had substantial expenses connected with these activities that he correctly reported at trial however mr edmiston presented no documentation to substantiate any of his claimed schedule c expenses petitioner has failed to carry his burden_of_proof and respondent's determinations are therefore sustained to reflect the foregoing an appropriate order and decision will be entered for respondent
